 CARPENTERS DISTRICT COUNCIL OF DENVER AND VICINITY551Carpenters District Council of Denver and Vicinity(Hensel Phelps Construction Co.) and Michael D.Radke.Case 27-CB-906Upon the entire record in this case, the Boardmakes the following:FINDINGS OF FACTJanuary 23, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon charges filed by Michael D. Radke, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 27, onMay 14, 1975, issued a complaint against Respon-dent Carpenters District Council of Denver and Vi-cinity. Copies of the original charge filed on January20, 1975, and the amended charge filed on May 2,1975, and the complaint and notice of hearing beforean Administrative Law Judge were duly served ontheRespondent and the Charging Party. In sub-stance, the complaint alleges that Respondent violat-ed Section 8(b)(1)(A) and 8(b)(2) of the National La-bor Relations Act, as amended, by refusing to refertheCharging Party for work with Hensel PhelpsConstruction Co., hereinafter called Hensel Phelps,unless and until Radke transferred membership fromCarpenters Local No. 5^ into Carpenters Local No.1391.On or about September 23, 1975, the ChargingParty, the Acting General Counsel, hereinafter calledGeneral Counsel, and Respondent entered into aStipulation of Facts and of the Record. The partiesagreed that the charge, amended charge, complaint,notice of hearing, orders rescheduling hearing, affi-davits of service of said documents, Respondent'sanswer, and the stipulation of facts and exhibits at-tached thereto shall constitute the entire record in thecase and that no'oral testimony was necessary or de-sired by any of the parties. The parties waived ahearing, the making of findings of fact and conclu-sions of law, and the issuance of a decision by anAdministrative Law Judge, and submitted the casefor findings of fact and conclusions of law and anorder directly to the Board, and requested that thecase be transferred to the Board. On September 26,1975, the Board ordered that the stipulation be ap-proved and made part of the record and ordered theproceedings transferred to the Board. Thereafter, theGeneral Counsel and the Respondent filed briefswhich have been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.1.THE BUSINESS OF RESPONDENTThe parties stipulated and we find that HenselPhelps Construction Co. is now, and at all times ma-terial herein has been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act. We further find that it will effectuate thepurposes of the Act to assert jurisdiction in this pro-ceeding.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that the Re-spondent and Local No. 55 and Local No. 1391 areeach now, and have been at all times material herein,labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties stipulated the following facts to betrue:At all times material herein, Hensel Phelps Con-struction Co. and the Respondent have been partiesto the May 1, 1972-April 30, 1975, "'BUILDING CON-STRUCTION AGREEMENT--CARPENTERS DISTRICT COUNCILOF DENVER AND VICINITY." On or about January 7,1975, Hensel Phelps employed Michael D. 'Radke asa journeyman carpenter. The wages, hours, andworking conditions of such employment were gov-erned by the aforementioned agreement. At all timesmaterial herein prior to January, 23, 1975, Radke wasa member of Local 55 and, since January 23, 1975,Radke has been a member of Local 1391, his mem-bership having been transferred by Respondent with-out consultation with him.By letter dated September 13, 1974, William Sidell,general president of the United Brotherhood of Car-penters and Joiners of America, extended the workjurisdiction of Local 1391 to include, that work juris-diction set forth in a Carpenter Drywall SpecialtiesAgreement between the United Brotherhood of Car-penters and Joiners of America and the GypsumDrywall Contractors International, and further pro-vided that such jurisdiction would extend over theentire State of Colorado. Local 1391 was by said let-ter given the responsibility for dispatching or refer-ring for employment all individuals performing workcoming within its work jurisdiction., As a conse-quence, the District Council designated Local' 1391as a dispatch or referral point for individuals per--222 NLRB No. 86 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming work under Local 1391's jurisdiction to beperformed under the Building Construction Agree-ment. At all times material herein, Michael Radkeperformed work falling within the work jurisdictionof Local 1391.On or about January 6, 1975, Radke received atelephone call from one of his former employers in-forming Radke that Hensel Phelps wished to haveRadke and a carpenter apprentice named VictorManuel report to work-for Hensel Phelps on the fol-lowing day. On or about January 7, 1975, HenselPhelps employed Radke and Manuel to performwork at its First National Bank project located at17th and California Streets in Denver, Colorado. InhiringRadke and Manuel, Hensel Phelps did notcomply with the procedures set forth in Article VII ofthe Building Construction Agreement. On January15, 1975, Respondent's president, Edward Rylands,was contacted by a representative of Hensel Phelps,who verbally requested that Radke and Manuel bedispatched to Hensel Phelps' employment at its FirstNational Bank project, in accord with the procedureoutlined in the Building Construction Agreement.Rylands informed the Hensel Phelps representativethat Radke and Manuel should secure work referralsfrom Local 1391. On January 16, 1975, Calvin Ran-kin, a general superintendent for Hensel Phelps, in-formed Radke and Manuel that they would have tosecure referrals from the Respondent before theycould "continue" work on the First National Bankproject.Rankin also told them that Hensel Phelpswould not accept a Local 1391 referral. Radke andManuel then went to the offices of Local 55, wherethey were told by Raymond Olson, a Local 55 em-ployee, that they would have to secure referrals forthe Hensel Phelps job from Local 1391. Radke andManuel then went directly to the Denver offices ofLocal 1391. There, Radke was informed by BeaWashington, an employee of Local 1391 with respon-sibility for the clerical administration of the hiringhall, and the only employee present in the hiring hall,that Radke could not be issued a referral until he hadbecome a member of Local 1391. Radke had beentold that the dues structure of Local 1391 was higherthan that of Local 55, of which he was a member,and, because he was not familiar with the people whoadministered Local 1391, he refused to transfer hismembership into Local 1391. He was therefore notissued a referral. Having been told by Hensel Phelpsthat it would not accept a Local 1391 referral, Radke,as set out in the stipulation, would have refused toaccept such a referral had it been offered. On Janu-ary 20, 1975, Radke filed the original charge herein.On January 21, Radke contacted Council PresidentRylands and informed him that Hensel Phelps wouldrefuse a referral from Local 1391. Rylands requestedthat Radke secure his-referral from Local 1391 andfurther stated that he desired witnesses of HenselPhelps' refusal to accept the Local 1391 referral. OnJanuary 22, Phelps refused to accept a Local 1391referral for VictorManuel. The dispute resolutionprocedure of the Building Agreement was thereforeinvoked by Respondent against Hensel Phelps bytelegram dated January 22. On January 23, VictorManuel reported to the Hensel Phelps jobsite accom-panied by Leslie Prickett, a business representative ofLocal 55, and again requested that he be placed towork; after some delay the Local 1391 referral wasaccepted by Hensel Phelps. Hensel Phelps eventuallyreimbursed Manuel for the loss of wages resultingfrom its initial refusal to accept the Local 1391 refer-ral.Also on January 23, Radke received a messagefrom Respondent that if he wished to return to workhe should go to Local 1391 the following day andsecure a referral. Because of his need for work, Rad-ke returned to Local 1391 on January 24 and secureda referral. At Radke's request, the business represen-tative of Local 1391 changed the designation on thereferral,crossing out "Drywall Specialties Local1391," and inserting in its place "Local 55." Radkethen returned to work at the Hensel Phelps projecton the same day.At all times material herein, Local 1391 was anagent of Respondent acting on its behalf, and anagent within the meaning of Section 2(13) of the Act.Bea Washington was "an employee" of Local 1391with responsibilities including the clerical adminis-tration of the hiring hall. At all times material onJanuary 16, Washington was the only Local 1391 em-ployee present in the hiring hall.DiscussionThe General Counsel contends that Respondentviolated Section 8(b)(1)(A) and (2) by refusing to is-sue a referral to the Charging Party unless and untilhe had transferred his membership from Local 55 toLocal 1391.On January 7, when Hensel Phelps initially hiredRadke, it concededly did not comply with the hiringprovisions contained in Article VII of the BuildingConstruction Agreement with Respondent. However,on January 16, Hensel Phelps did comply with theagreement when it requested by name both Radkeand Victor Manuel, later following with written con-firmation of that request. It is clear from the BuildingConstruction Agreement that Hensel Phelps had anexclusive hiring-hall agreement with Respondent.' It1Art VIIof the Agreement provides in pertinent part CARPENTERS DISTRICT COUNCIL OF DENVER AND VICINITY553isalso clear that Radke was told that Respondentwas conditioning its referral of Radke upon his trans-ferring his union membership to Local 1391, in con-travention of job referral procedure contained in theagreement .2We find that Respondent's conduct in requiringRadke to loin Local 1391, as a condition of referralunder its exclusive hiring hall contract, constitutes aviolation of Section 8(b)(1)(A) and (2) of the Act.3IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to industrial strife burdeningand obstructing commerce.V. THE REMEDYHaving found that Respondent has engaged in un-fair labor practices violative of Section8(b)(1)(A)HIRING PROCEDURE(A) The Employer agrees that he will give the Union the first opportu-nity to furnish,and the Union agrees to furnish,all classes of employ-ment that are provided for in this Agreement if workers are availablefor referral, except as referred to in paragraph (H) in this Article TheEmployer further agrees that all requests for employees will be placedwith the Union dispatching office for a maximum of thirty-six (36)hours prior to the contemplated time of employment of such workmen,excludingSaturdays, and/or holidays(B) Selection of applicants for referral to jobs shall be on a non-dis-criminatory basis and shall not be based on, or in any way affected by.Union membership,bylaws, rules,regulations,constitutional provi-sions,or any other obligation or aspect of Union membership,policiesor requirements.In addition,the selection of applicants for referrals tojobs shall in nowise be affected by race, color,age, creed,nationalorigin or sex(H) The Employer signatory to this Agreement shall have the right torequest by name any job applicant who is registered with the referraloffice,who within the past one year immediately preceding the joborder,performed work of the type covered by this Agreement, for aperiod of not less than 30 working days, in the area of the CarpentersDistrict Council of Denver andVicinityfor a contractor signatory tothisAgreement.Verification of the request shall be in writing or bytelephone.The Unionshall give this employee a referral slip to theEmployer upon reporting at the Union dispatch office.2 Respondent contends that it cannot be held to have violated the Actbecause employee Washington was not its agent As noted above, however.Respondent Council concedes that Local 1391 was its agent, and that em-ployee Washington,who was charged with the responsibility of administer-ing the hiring hall of Local 1391, was in fact the only employee presentwhen Radke sought a referral. Moreover,it is also evident that Local 1391held Washington out to the public as an agent, with ostensible authority tofurnish information on its behalf in regard to referrals,and to dispatchindividuals for referralThus,Respondent'sattempt now to disavowWashington's conduct must fail.Construction and General Laborer'sUnion.Local 304Laborers'InternationalUnion of NorthAmerica,AFL-CIO(George D Willis),191 NLRB 764,766-768(1971).3International Brotherhoodof ElectricalWorkers,AFL-CIO, Local 648(Foothill Electrical Corporation),182 NLRB 66(1970),Utilityand IndustrialConstructionCompany,214 NLRB No 152 (1974)and (2) of the Act, we shall order that it cease anddesist therefrom, and that it take certain affirmativeaction designed to effectuate the policies of the Act,including making Michael Radke whole for any lossof earnings he may have sustained as an employee ofHensel Phelps Construction Company from January16 to 21 as a result of Respondent's unlawful con-duct.Backpay shall be computed in the manner set forthin F.W.Woolworth Company,90 NLRB 289 (1950),with interest added thereto in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Radke did not actually return to work at HenselPhelps until January 24. However, Respondent,through its president, Ed Rylands, asked Radke tosecure his referral from Local 1391 on January 21,thus in our view terminating its unlawful refusal toissuehim a referral as of that date. Whether HenselPhelps then would have refused to accept a Local1391 referral for Radke, as it did on the followingday for Victor Manuel, is not known. If so, Respon-dent would have been in a position to invoke theBuilding Agreement's dispute resolution procedureagainst Hensel Phelps for Radke in the same manneras it did for Manuel, and presumably with the sameresult.Respondent did not have that opportunity,however, because Radke delayed securing his referraluntil the day following Respondent's second requestthat he do so. In these circumstances, we concludethatRespondent should not bear the responsibilityforRadke's failure to act between January 21 andJanuary 24.CONCLUSIONS OF LAW1.Hensel Phelps Construction Co. is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Respondent CarpentersDistrictCouncil ofDenver and Vicinity and its Local No. 55 and LocalNo. 1391 are each labor organizations within themeaning of Section 2(5) of the Act.3.By refusing to issue a referral to the ChargingParty because of his lack of membership in Local1391,Respondent has violatedSection 8(b)(1)(A)and (2) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent Car-penters District Council of Denver and Vicinity andits Local 1391, Denver, Colorado, its officers, agents,and representatives, shall: 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(e)Notify the Regional Director for Region 27, in(a)Refusing or declining to issue work-referrals towriting, within 20 days from the date of this Order,individuals because of lack of membership in Localwhat steps the Respondent has taken to comply here-1391.with.(b)Causing or attempting to cause Hensel PhelpsConstruction Co. or any member of the AssociatedGeneral Contractors, Colorado Building Chapter,Inc., or others signatory to the Building ConstructionAgreement-Carpenters District Council of Denverand Vicinity, to deny employment in violation ofSection 8(a)(3) of the Act.(c) In any other manner interfering with, restrain-ing, or coercing employees or applicants for employ-ment inthe exercise of any right guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action:(a)Make whole Michael D. Radke for any loss ofearningshe may have sustained as an employee ofHensel Phelps Construction Co. because of the dis-crimination against him, in the manner set forth inthe section entitled "The Remedy" above.(b)Notify Hensel Phelps Construction Co. as wellas the aforementioned parties, in writing, with a copytoMichael D. Radke, that Respondent will not dis-criminate in his referral for employment, or the em-ployment of any other job applicant who is not amember of Respondent or Local 1391.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records pertaining to its hiring halls and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at its offices and hiring hall dispatchpoints copies of the attached notice marked "Appen-dix." 4 Copies of said notice, on forms provided bythe Regional Director for Region 27, after being dulysigned by an authorized representative, of the Re-spondent, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees,members,and applicants for referral are custom-arily posted. Reasonable steps shall be taken by theRespondent to insure that said Notices are not al-tered, defaced, or covered by any other material.4In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelationsBoard"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse or decline to issue workreferrals to individuals because of lack of mem-bership in Local 1391.WE WILL NOT cause or attempt to cause HenselPhelps Construction Co., or any other employer,to discriminate against any employee in viola-tion of Section 8(a)(3) of the Act.WE WILL NOT discriminate in the referral ofindividuals for employment in the operation ofour exclusive hiring hall agreement with signato-ry employers.WE WILL make whole Michael D. Radke forany loss of earnings he may have suffered fromJanuary 16 to January 21, 1975, by the discrimi-natory operation of our hiring hall.WE WILL NOT in any other manner restrain,interfere with, or coerce employees in the exer-cise of the rights guaranteed by Section 7 of theAct, except to the extent that such rights may beeffected by an agreement requiring membershipin a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) of theAct.CARPENTERS DISTRICT COUNCIL OF DENVERAND VICINITYLOCAL1391, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA